DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475
                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA

In re:                                                              Chapter 13
                                                                    Case No: 17-30506 DM
 BENJAMIN RUIZ                                                      Date:    January 16, 2019
 2841 TEMPLE COURT                                                  Time:    01:00 PM
 EAST PALO ALTO, CA 94303                                           Ctrm:    450 GOLDEN GATE AVENUE
                                                                             16th FLOOR - COURTROOM #17
          Debtor(s)                                                          SAN FRANCISCO, CA 94102-



                          MOTION OF CHAPTER 13 TRUSTEE, DAVID BURCHARD,
                           TO DISMISS CASE UNDER 11 U.S.C. SECTION 1307(c)
TO: THE ABOVE-NAMED DEBTOR(S) AND TO DEBTOR’S(’) ATTORNEY OF RECORD HEREIN:

The Chapter 13 Trustee, DAVID BURCHARD, moves the court for an order, pursuant to 11 U.S.C. Section
1307(c), dismissing this case for cause in that the Debtor(s) failed to sell or refinance property by the date stated in
Debtor(s)’ confirmed Chapter 13 Plan.

1. This court has jurisdiction over this matter pursuant to 11 U.S.C. Section 1307 (c), Federal Rules of
Bankruptcy Procedure 9013 and 9014, and Bankruptcy Local Rules 9013-1 and 9014-1. This is a core proceeding
under 28 U.S.C. Section 157(b)(2)(A).

2. This motion is made for cause pursuant to 11 U.S.C. Section 1307(c) on grounds that the Debtor(s) failed to
sell or refinance property by the date stated in Debtor(s)’ confirmed Chapter 13 Plan. This motion is based upon
all documents, records on file, together with this Notice of Motion, Motion, Declaration and any such additional
documents, records and evidence which may be presented.

3. An Order Confirming Plan was entered 02/22/2018.

4. Pursuant to the Debtor(s)’ confirmed plan, the Debtor(s) shall sell or refinance property, as described as:

                      3311 MIDDLE CREEK RANCH RD.
                      KLAMATH RIVER, CA 96050


5. The cause to dismiss this case exists because the Debtor(s) has failed to sell or refinance property by the date
stated in the Debtor(s)’ confirmed Chapter 13 Plan and the Trustee therefore requests the Court enter an order
dismissing this case.
If you wish to oppose dismissal of this Chapter 13 case, you or your attorney may appear at the hearing on this
motion and present argument in opposition to this motion



Dated:           December 17, 2018                                David Burchard
                                                           David Burchard, Chapter 13 Trustee


    Case: 17-30506         Doc# 65       Filed: 12/17/18       Entered: 12/17/18 13:53:50            Page 1 of 3
DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475




                                   UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA

In re:                                                            Chapter 13
                                                                  Case No: 17-30506 DM
 BENJAMIN RUIZ                                                    Date: January 16, 2019
 2841 TEMPLE COURT                                                Time: 01:00 PM
 EAST PALO ALTO, CA 94303                                         Ctrm: 450 GOLDEN GATE AVENUE
                                                                         16th FLOOR - COURTROOM #17
          Debtor(s)                                                      SAN FRANCISCO, CA 94102-



                         DECLARATION IN SUPPORT OF CHAPTER 13 TRUSTEE,
                        DAVID BURCHARD’S, MOTION TO DISMISS CASE UNDER
                                    11 U.S.C. SECTION 1307(c)

I am the custodian and/or keeper of the business records referenced herein, and I am qualified to certify the
authenticity thereof. Additionally, I have personal knowledge of the matters stated in the Declaration except as to
those stated on information and belief, and as to those matters, I believe them to be true and correct. If called
upon as a witness, I could and would competently testify to the fact contained herein.
After reviewing the books, records and files of the above-referenced Debtor(s), I make the following
Declarations:

1. An Order Confirming Plan was entered 02/22/2018.

2. Pursuant to the Debtor(s)’ confirmed plan, the Debtor(s) shall sell or refinance property, as described as:

                      3311 MIDDLE CREEK RANCH RD.
                      KLAMATH RIVER, CA 96050



3. As of the date hereof, the above-referenced property or properties have not been sold or refinanced pursuant to
the terms of the confirmed Chapter 13 Plan, nor has the Trustee been apprised of a pending sale or refinance.
I declare under penalty of perjury that the foregoing is true and correct and that this Declaration was executed on
December 17, 2018, in Foster City, California.


Dated: December 17, 2018                                          David Burchard
                                                          David Burchard, Chapter 13 Trustee




    Case: 17-30506        Doc# 65       Filed: 12/17/18      Entered: 12/17/18 13:53:50           Page 2 of 3
                                        CERTIFICATE OF SERVICE


I am over the age of 18 years and not a party to this action. I am employed by the Trustee whose business address
is 1065 E. Hillsdale Blvd., Suite #200, Foster City, CA. On the date set forth below, I served a true and correct
copy of the Motion of Chapter 13 Trustee, David Burchard, to Dismiss Case Under 11 U.S.C. Section
1307(c), the Declaration in Support of Chapter 13 Trustee, David Burchard’s Motion to Dismiss Case
Under 11 U.S.C. Section 1307(c) and this Certificate of Service, on the persons listed below by following our
ordinary business practice for service, which is either deposited in the ordinary course of business with the U.S.
Postal Service by first class mail or served by electronic transmission from the Court, if applicable. I declare
under penalty of perjury under the laws of the United States of America that the foregoing is true and correct.


         BENJAMIN RUIZ
         2841 TEMPLE COURT
         EAST PALO ALTO, CA 94303



The following recipients have been served via Court’s Notice of Electronic Filing:

         RICHARD A. LACAVA
         court@lacavalaw.com




Dated:    December 17, 2018                           LIZ WHIGHAM
                                                      LIZ WHIGHAM




   Case: 17-30506         Doc# 65      Filed: 12/17/18      Entered: 12/17/18 13:53:50          Page 3 of 3
